Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments, see pages 4, 5, 7, and 8, filed 6/9/21, with respect to the claim objections and rejections have been fully considered and are persuasive.  The objections and 102/103 rejections of the claims has been withdrawn. 
The specification objections are withdrawn due to the amendments filed 6/9/21.
The drawing objections are withdrawn due to the arguments filed 6/9/21.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, the prior art discloses a electric device incorporating a first rechargeable battery and a second rechargeable battery that is lower, in a full charge voltage, than the first rechargeable battery, the electric device comprising: a first power source circuit stepping down a voltage output by the first rechargeable battery to a first voltage and outputting the first voltage; a second power source circuit stepping down a voltage output by the second rechargeable battery to a second voltage that is lower than the first voltage and outputting the second voltage= a rechargeable circuit performing recharging of the first rechargeable battery and the second rechargeable battery in response to command signals; a control circuit operating to produce the command signals to achieve a plurality of charging modes via the rechargeable circuit, including; the prior art fails to disclose the further inclusion of the combination of a first charging mode when a power level drawn from at least one of the first power source circuit 
Dependent Claims 2-7 are allowed for their dependence upon allowed Claim 1. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651.  The examiner can normally be reached on 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the 

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859